UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) Of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April 1, 2015 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former address if changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 30, 2015, the Board of Directors (the “Board”) of Patrick Industries, Inc. (the “Company”) approved the appointment of M. Scott Welch to the Board effective April 1, 2015. Mr. Welch will serve for a term expiring at the 2015 Annual Meeting of Shareholders or until a successor is duly elected and qualified. Mr. Welch will be compensated for his services as a director on the same basis as the Company’s other independent directors. Mr. Welch is the President and Chief Executive Officer of Elkhart, Indiana-based Welch Packaging Group, one of the largest independently owned corrugated packaging companies in the United States. Mr. Welch has served in his current role since 1988. Prior to that, Mr. Welch was a co-owner of Elkhart Container from 1985-1988. On April 1, 2015, the Company issued a press release announcing the appointment. A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibit Exhibit 99.1 - Press Release issued April 1, 2015. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) Date: April 2 , 2015 By: /s/ Andy L. Nemeth Andy L. Nemeth Executive Vice President – Finance and Chief Financial Officer
